Exhibit 10.1

AMENDMENT NO. 2

TO

CREDIT AGREEMENT

This AMENDMENT NO. 2 to CREDIT AGREEMENT, dated as of May 27, 2010 (this
“Amendment”), is entered into among NALCO HOLDINGS LLC, a Delaware limited
liability company (“Holdings”), NALCO COMPANY, a Delaware corporation (the “U.S.
Borrower”), each other Loan Party and BANK OF AMERICA, N.A., in its capacity as
administrative agent for the Lenders and as agent for the Secured Parties (in
such capacity, the “Administrative Agent”), and amends the Credit Agreement
dated as of May 13, 2009 (as amended to the date hereof and as the same may be
further amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”) entered into among Holdings, the U.S. Borrower, the
institutions from time to time party thereto as Lenders (the “Lenders”), the
Administrative Agent, and the other financial institutions party thereto.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to them in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, the U.S. Borrower has requested that the Lenders amend the Credit
Agreement to effect the changes described below;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

Section 1. Amendments to the Credit Agreement

(a) The following definition is added to Section 1.01 of the Credit Agreement in
proper alphabetical order:

““Amendment No. 2 Effective Date” shall mean May 27, 2010, the date of
effectiveness of Amendment No. 2 to this Agreement in accordance with the terms
thereof.”

(b) Section 2.22(a) of the Credit Agreement is hereby amended by replacing the
words “$550.0 million” with the words “an amount that would not cause the
Secured Leverage Ratio for the most recently ended Test Period, determined on a
Pro Forma Basis, including after giving effect to the application of the net
proceeds therefrom, to exceed 2.0 to 1.00”.

(c) Section 6.01(v) of the Credit Agreement is hereby amended by replacing the
words “$550.0 million” with the words “an amount that would not cause the
Secured Leverage Ratio for the most recently ended Test Period, determined on a
Pro Forma Basis, including after giving effect to the application of the net
proceeds therefrom, to exceed 2.0 to 1.00”.



--------------------------------------------------------------------------------

Section 2. Conditions Precedent to the Effectiveness of this Amendment

This Amendment shall become effective as of the date first written above when,
and only when, each of the following conditions precedent shall have been
satisfied (the “Amendment No. 2 Effective Date”):

(i) Executed Counterparts. The Administrative Agent shall have received this
Amendment, duly executed by Holdings, the U.S. Borrower, the Administrative
Agent and the Required Lenders;

(ii) Corporate and Other Proceedings. All corporate and other proceedings, and
all documents, instruments and other legal matters in connection with the
transactions contemplated by this Amendment shall be reasonably satisfactory in
all respects to the Administrative Agent;

(iii) No Default or Event of Default. After giving effect to this Amendment, no
Default or Event of Default shall have occurred and be continuing; and

(iv) Fees and Expenses. The U.S. Borrower shall have paid (i) to the
Administrative Agent for the account of each Lender that has returned an
executed signature page to this Amendment to the Administrative Agent at or
prior to 12:00 noon, New York City time on May 20, 2010 (the “Consent Deadline”)
equal to 0.05% of the sum of (x) of the Term Loans, if any, of such Lender at
the Consent Deadline and (y) the Revolving Facility Commitment, if any, of such
Lender at the Consent Deadline and (ii) the reasonable out-of-pocket expenses of
Deutsche Bank Securities Inc., as Lead Arranger (the “Lead Arranger”), and the
reasonable fees, disbursements and other charges of counsel to the Lead Arranger
and the Agents in connection with this Amendment.

Section 3. Representations and Warranties

On and as of the Amendment No. 2 Effective Date, after giving effect to this
Amendment, the U.S. Borrower hereby represents and warrants to the
Administrative Agent and each Lender as follows:

(a) this Amendment has been duly authorized, executed and delivered by the U.S.
Borrower and Holdings and constitutes the legal, valid and binding obligations
of the U.S. Borrower and Holdings enforceable against the U.S. Borrower and
Holdings in accordance with its terms and the Credit Agreement as amended by
this Amendment and constitutes the legal, valid and binding obligation of the
U.S. Borrower and Holdings enforceable against the U.S. Borrower and Holdings in
accordance with its terms;

(b) each of the representations and warranties contained in Article III
(Representations and Warranties) of the Credit Agreement and each other Loan
Document is true and correct in all material respects on and as of the Amendment
No. 2 Effective Date, as if made on and as of such date and except to the extent
that such representations and warranties specifically relate to a specific date,
in which case such representations and warranties shall be true and correct in
all material respects as of such specific date;

 

-2-



--------------------------------------------------------------------------------

provided, however, that references therein to the “Credit Agreement” shall be
deemed to refer to the Credit Agreement as amended hereby and after giving
effect to the consents and waivers set forth herein; and

(c) no Default or Event of Default has occurred and is continuing.

Section 4. Expenses

The U.S. Borrower and each other Loan Party agrees to pay on demand in
accordance with the terms of Section 9.05(a) (Costs and Expenses) of the Credit
Agreement all reasonable out-of-pocket costs and expenses of the Administrative
Agent in connection with the preparation, reproduction, execution and delivery
of this Amendment (including, without limitation, the reasonable fees and
out-of-pocket expenses of counsel for the Administrative Agent with respect
thereto).

Section 5. Reference to the Effect on the Loan Documents

(a) As of the Amendment No. 2 Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like
import, and each reference in the other Loan Documents to the Credit Agreement
(including, without limitation, by means of words like “thereunder,” “thereof”
and words of like import), shall mean and be a reference to the Credit
Agreement, as amended hereby, and this Amendment and the Credit Agreement shall
be read together and construed as a single instrument. Each of the table of
contents and lists of Exhibits and Schedules of the Credit Agreement shall be
amended to reflect the changes made in this Amendment as of the Amendment No. 2
Effective Date.

(b) Except as expressly amended hereby or specifically waived above, all of the
terms and provisions of the Credit Agreement and all other Loan Documents are
and shall remain in full force and effect and are hereby ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lenders, the U.S. Borrower, Lead Arranger or the Administrative
Agent under any of the Loan Documents, nor constitute a waiver or amendment of
any other provision of any of the Loan Documents or for any purpose except as
expressly set forth herein.

(d) This Amendment is a Loan Document.

Section 6. Execution in Counterparts

This Amendment may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document. Delivery of an executed counterpart by
telecopy shall be effective as delivery of a manually executed counterpart of
this Amendment.

 

-3-



--------------------------------------------------------------------------------

Section 7. Governing Law

This Amendment shall be construed in accordance with and governed by the laws of
the State of New York.

Section 8. Section Titles

The section titles contained in this Amendment are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto, except when used to reference a section.
Any reference to the number of a clause, sub-clause or subsection of any Loan
Document immediately followed by a reference in parenthesis to the title of the
section of such Loan Document containing such clause, sub-clause or subsection
is a reference to such clause, sub-clause or subsection and not to the entire
section; provided, however, that, in case of direct conflict between the
reference to the title and the reference to the number of such section, the
reference to the title shall govern absent manifest error. If any reference to
the number of a section (but not to any clause, sub-clause or subsection
thereof) of any Loan Document is followed immediately by a reference in
parenthesis to the title of a section of any Loan Document, the title reference
shall govern in case of direct conflict absent manifest error.

Section 9. Notices

All communications and notices hereunder shall be given as provided in the
Credit Agreement.

Section 10. Severability

The fact that any term or provision of this Agreement is held invalid, illegal
or unenforceable as to any person in any situation in any jurisdiction shall not
affect the validity, enforceability or legality of the remaining terms or
provisions hereof or the validity, enforceability or legality of such offending
term or provision in any other situation or jurisdiction or as applied to any
person.

Section 11. Successors

The terms of this Amendment shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and assigns.

Section 12. Waiver of Jury Trial

EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR
PROCEEDING WITH RESPECT TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT.

[SIGNATURE PAGES FOLLOW]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers and general partners thereunto duly authorized, as
of the date first written above.

 

NALCO HOLDINGS LLC By:  

/s/ Bradley J. Bell

  Name:   Bradley J. Bell   Title:   Executive Vice President, Chief Financial
Officer NALCO COMPANY, as the U.S. Borrower By:  

/s/ Bradley J. Bell

  Name:   Bradley J. Bell   Title:   Executive Vice President, Chief Financial
Officer

Nalco Company Credit Agreement

Amendment No. 2



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,   as Administrative Agent and Collateral Agent By:  

/s/ Don B. Pinzon

  Name:   Don B. Pinzon   Title:   Vice President

Nalco Company Credit Agreement

Amendment No. 2